Case 2:19-cv-00334-MWF-SK Document 57 Filed 03/11/19 Page 1 of 7 Page ID #:7517


   1   HASSARD BONNINGTON LLP
       Edward E. Hartley, Esq. (#122892) eeh@hassard.com
   2   Barry N. Endick, Esq. (#142097) bne@hassard.com
       275 Battery Street, Suite 1600
   3   San Francisco, California 94111
       Telephone: (415) 288-9800
   4   Fax: (415) 288-9802

   5   Attorneys for Defendant
       CIRRUS ENTERPRISES LLC,
   6

   7
                                    UNITED STATES DISTRICT COURT
   8
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
   9

  10
       HAROLD MEZA and BARBARA MEZA;                     No. CV-19-334-MWF(SKx)
  11
                               Plaintiffs,               DEFENDANT CIRRUS
  12           vs.                                       ENTERPRISES LLC’S INITIAL
                                                         DISCLOSURE
  13   3M COMPANY,.et al
                       Defendants.
  14
                                                         Complaint Filed: December 10, 2018
  15                                                     Date Removed: January 16, 2019
                                                         Trial Date:       TBD
  16

  17      DEFENDANT CIRRUS ENTERPRISES LLC’S DISCLOSURE PURSUANT TO
                  FEDERAL RULE OF CIVIL PROCEDURE 26(a)(1)(A)
  18

  19                   Defendant CIRRUS ENTERPRISES LLC (“CIRRUS” or “Defendant”)
  20   hereby makes this disclosure pursuant to Federal Rule of Civil Procedure (“FRCP”)
  21   26(a)(1)(A).
  22                   This disclosure is made without waiver of any claims of the attorney-
  23   client privilege, work product doctrine, or any other applicable privilege or objection
  24   provided for by the Rules of Federal Procedure. In addition, as this case was recently
  25   filed, plaintiff Harold Meza has not been deposed and little written discovery has been
  26   undertaken. Moreover, plaintiffs have not identified any asbestos containing product
  27   for which CIRRUS is responsible to which Harold Meza claims exposure. As such, it
  28   is premature for CIRRUS to identify, much less disclose, the witnesses and evidence
                                                      -1-
       DEFENDANT CIRRUS ENTERPRISES LLC’S INITIAL DISCLOSURE
       Case No. CV-19-334-MWF(SKx)
       P:\Wdocs\HBMAIN\02849\00042\01200024.DOC-31119
Case 2:19-cv-00334-MWF-SK Document 57 Filed 03/11/19 Page 2 of 7 Page ID #:7518


   1   it intends to use at trial, and therefore CIRRUS reserves the right to supplement this

   2   disclosure as necessary and appropriate.

   3                     A.     WITNESSES (Rule 26(a)(1)(A)(i)):

   4                            1.       LAY WITNESSES

   5                     At such time that Plaintiffs offer evidence, if any, of Harod Meza’s

   6   alleged exposure to any asbestos-containing product allegedly sold or distributed by

   7   CIRRUS, CIRRUS will forthwith determine whether any and which experts and lay

   8   witnesses will be required, since it is presently impossible to determine which

   9   witnesses might have relevant information given the early stage of this proceeding.

  10   CIRRUS reserves the right to call any and all of the individuals identified through

  11   written discovery or deposition testimony in this case to testify at trial, including but

  12   not limited to:

  13                          i. Plaintiff Harold Meza
  14                          ii. Plaintiff Barbara Meza
  15                          iii. Coworkers, if any, of plaintiff Harold Meza
  16                          iv. Other fact witnesses, if any, of plaintiff Harold Meza
  17                          v.     Ronald E. Cloud
                                     c/o Hassard Bonnington LLP
  18                                 275 Battery Street, Suite 1600
                                     San Francisco, CA 94111
  19                                 (415) 288-9800
  20                                 Mr. Cloud is a corporate representative of CIRRUS, who may
                                     have information relevant to Plaintiffs’ claims.
  21

  22                     CIRRUS also reserves the right to call any or all of the following persons

  23   as witnesses at trial:

  24                     a.     Any joint defense representative, whether or not a medical

  25   doctor, who has in any way treated Harold Meza, or reviewed medical records or

  26   other facts relevant to plaintiff’s medical condition or undertaken any diagnostic

  27   procedures (including rehabilitation and economic experts);

  28                     b.     Any and all of Harold Meza’s treating physicians whose names

                                                      -2-
       DEFENDANT CIRRUS ENTERPRISES LLC’S INITIAL DISCLOSURE
       Case No. CV-19-334-MWF(SKx)
       P:\Wdocs\HBMAIN\02849\00042\01200024.DOC-31119
Case 2:19-cv-00334-MWF-SK Document 57 Filed 03/11/19 Page 3 of 7 Page ID #:7519


   1   are contained in plaintiff’s medical records and who have treated or examined plaintiff

   2   or plaintiff’s x-rays for conditions which affected plaintiff’s pulmonary function, general

   3   health, employability, or life expectancy, and any all of the physicians or medical

   4   providers specifically identified by plaintiffs in their FRCP 26(a)(1)(A) initial disclosure

   5   and/or any other discovery responses; and

   6                   c.      Custodians of Harold Meza’s medical records, to the extent that

   7   opinion testimony of such custodians is needed for proper authentication of records;

   8                   d.      Any fact witness designated by plaintiffs or any other defendant,

   9   whether or not that defendant is still in the case at the time of trial, or any witness

  10   listed in any depositions taken in this case. CIRRUS further reserves the right to rely

  11   on any and all deposition transcripts or trial preservation videos, and accompanying

  12   exhibits, given by any experts under FRCP 30(b)(6), fact and lay witnesses previously

  13   identified by plaintiffs in their FRCP 26(a)(1)(A) initial disclosure, or to be identified in

  14   the future;

  15                   e.      Any and all records custodians for Harold Meza and his

  16   employers;

  17                   f.      Any of Harold Meza’s co-workers and any product identification

  18   witnesses including, but not limited to, those designated by plaintiffs;

  19                   g.      Any individual designated as an expert witness by any other

  20   party, whether or not that party remains in the case at the time of trial; and

  21                   h.      Any and all persons most knowledgeable and/or corporate

  22   representatives for each of the defendants identified in Plaintiffs’ FRCP 26(a)(1)(A)

  23   initial disclosure, or identified in any other discovery method.

  24                           2.       EXPERT WITNESSES

  25                   Given the current state of discovery, CIRRUS has not yet determined

  26   which expert witnesses (if any) will be designated. CIRRUS reserves the right to

  27   supplement this disclosure once discovery has advanced sufficiently to warrant such

  28   disclosure. Notwithstanding the current state of discovery, CIRRUS hereby

                                                      -3-
       DEFENDANT CIRRUS ENTERPRISES LLC’S INITIAL DISCLOSURE
       Case No. CV-19-334-MWF(SKx)
       P:\Wdocs\HBMAIN\02849\00042\01200024.DOC-31119
Case 2:19-cv-00334-MWF-SK Document 57 Filed 03/11/19 Page 4 of 7 Page ID #:7520


   1   designates:

   2
               1.      Any person(s) designated as expert witnesses by any other party;
   3

   4           2.      Any individual, whether a medical doctor or not, who, in any way,

   5   examine, evaluated, or treated Harold Meza, or reviewed medical records or

   6   undertook any diagnostic procedures with respect to plaintiff’s medical, psychological,
   7   physical, occupational and/or financial conditions;
   8
               3.      Any of Harold Meza’s treating physicians, whose names, addresses,
   9
       and qualifications are already known to plaintiffs’ counsel; and
  10
               4.      Any and all joint defense representatives in this action who examined
  11

  12   Harold Meza’s medical records, x-rays, test results and pathology or other medical

  13   data regarding plaintiff.

  14
                       B.        DOCUMENTS (Rule 26(a)(1)(ii)):
  15
                       CIRRUS reserves the right to use any and all documents that have
  16
       already been, or will be, produced to the parties during discovery and/or through the
  17
       trial in this matter, whose locations are known to Plaintiffs and are currently unknown
  18
       to CIRRUS. CIRRUS may use:
  19
                         i.     Plaintiff’s Social Security Records;
  20
                         ii. Plaintiff’s union records;
  21
                         iii.    Product manufacturer, supplier, and distributor records, including
  22
       purchase orders, invoices, delivery manifests, manuals, etc., showing products
  23
       delivered for use at locations where plaintiff worked;
  24
                         iv.     Plaintiff’s Employment Records and military service records, if
  25
       applicable;
  26

  27

  28
                                                      -4-
       DEFENDANT CIRRUS ENTERPRISES LLC’S INITIAL DISCLOSURE
       Case No. CV-19-334-MWF(SKx)
       P:\Wdocs\HBMAIN\02849\00042\01200024.DOC-31119
Case 2:19-cv-00334-MWF-SK Document 57 Filed 03/11/19 Page 5 of 7 Page ID #:7521


   1                     v.     Premises Records pertaining to construction, maintenance,

   2   remodel, demolition, and abatement activities at any of plaintiff’s places of

   3   employment and, specifically, regarding the use or disturbance of asbestos-

   4   containing materials, including plans; specifications; work orders; purchase orders;

   5   invoices; equipment manuals; maintenance manuals; records of safety meetings and

   6   warnings provided to personnel, contractors, workers, visitors, and others; contracts

   7   and subcontracts; et cetera;

   8                     vi.    Contractor and subcontractor records showing contracts, plans,

   9   specifications, work orders, etc., for construction, maintenance, repair, remodel, and

  10   abatement involving the use, installation, removal, and/or disturbance of asbestos-

  11   containing materials on the premises where plaintiff worked or served;

  12                     vii.   Plaintiff’s responses to any and all written discovery propounded

  13   in this action;

  14                     viii. Any and all documents produced or referenced in responses to

  15   discovery in this action;

  16                     ix.    Responses of other defendants to written discovery propounded

  17   in this action;

  18                     x.     Books, treatises, newspaper articles, magazine articles, and

  19   other documents pertaining to asbestos and asbestos exposure;

  20                     xi.    Authorizations for the release of medical records;

  21                     xii.   Medical and billing records related to plaintiff’s diagnosis, medical

  22   treatment, funeral and/or burial, and any other conditions which might have affected

  23   her life expectancy or otherwise reduced Plaintiff’s claimed damages.

  24                     xiii. Any and all documents produced by any party in this case or any

  25   document reviewed, prepared, or relied upon by any witness in relation to this case;

  26                     xiv. Any exhibits identified in plaintiff’s or any other party’s witness

  27   and exhibit lists, and those items identified in depositions, discovery responses and

  28   other matters of record in this action.

                                                      -5-
       DEFENDANT CIRRUS ENTERPRISES LLC’S INITIAL DISCLOSURE
       Case No. CV-19-334-MWF(SKx)
       P:\Wdocs\HBMAIN\02849\00042\01200024.DOC-31119
Case 2:19-cv-00334-MWF-SK Document 57 Filed 03/11/19 Page 6 of 7 Page ID #:7522


   1                   C.      DAMAGES COMPUTATIONS (Rule 26(a)(1)(A)(iii)):

   2                   CIRRUS is not alleging damages at this time. This response does not

   3   waive any right or interest CIRRUS may have in asserting a claim for damages,

   4   attorneys’ fees, or costs of suit in the future, which may be asserted once the merits

   5   of the claims and cross-claims, if any, asserted against it are adjudicated.

   6                   Plaintiff has yet to provide computations or documentation supporting

   7   their damage claims in this action. As such, CIRRUS is unable to respond to any

   8   damage claims asserted by plaintiff. Notwithstanding, CIRRUS denies that it is liable

   9   for any injuries or damages claimed by plaintiff in this action.

  10                   D.      INSURANCE (Rule 26(a)(1)(A)(iv)):

  11                   CIRRUS has different insurance policies covering different time periods

  12   that may be applicable to the exposures, injuries and/or damages claimed in this

  13   action. CIRRUS is unable to provide additional information insofar as plaintiff has not

  14   yet identified with specificity the years of alleged exposure for which he contends

  15   CIRRUS is liable. CIRRUS may supplement this Disclosure to the extent possible

  16   when such information is provided by plaintiff.

  17   Dated: March 11, 2019

  18

  19                                                    ___________________________
                                                        Edward E. Hartley
  20                                                    State Bar No. 122892
                                                        E-mail: eeh@hassard.com
  21
                                                        HASSARD BONNINGTON LLP
  22                                                    275 Battery Street, Suite 1600
                                                        San Francisco, California 94111
  23                                                    Telephone: (415) 288-9800
                                                        FAX: (415) 288-9802
  24
                                                        Attorneys for Defendant
  25                                                    CIRRUS ENTERPRISES LLC
  26

  27

  28
                                                      -6-
       DEFENDANT CIRRUS ENTERPRISES LLC’S INITIAL DISCLOSURE
       Case No. CV-19-334-MWF(SKx)
       P:\Wdocs\HBMAIN\02849\00042\01200024.DOC-31119
Case 2:19-cv-00334-MWF-SK Document 57 Filed 03/11/19 Page 7 of 7 Page ID #:7523


                                              CERTIFICATE OF SERVICE

        Case Name:             Harold Meza, et al. v. 3M Company, et al.
                               USDC, Central District of California, Western Division, Los Angeles
                               Gase No.: 2:1 9-cv-0033a-MWF-(SKx)

        L    At the time of service I was over 1B years of age and not a party to this action.

       2.    My business address is 275 Battery Street, Suite 1600, San Francisco, CA 94111
             My electronic address is arh@hassard.com.

        3.   On March 11,2019, lserved thefollowing documents:

        DEFENDANT CIRRUS ENTERPRISES LLC'S INITIAL DISCLOSURE

       4.    I served   the documents on the persons below as follows:

       Brent J. Zadorozny, Esq.                                        Attorneys for Plaintiffs
        bzadoronzy@sim monsfirm.com                                    HAROLD MEZA and BARBARA MEZA
       Crystal G. Foley, Esq.
                                                                       VIA ELECTRONICALLY
        cfolev@simmonsfirm.com
       Melissa C. Schopfer, Esq.
        mschopfer@s m monsfi rm. com
                           i


       SIMMONS HANLY CONROY
       100 N. Pacific Coast Highway, Suite 1350
       El Segundo, CA 90245

       Telephone: (310) 322-3555
       Facsimile: (31 0) 322-3655

       5. The documents           were served by the following means (specify):

                X     By Electronically serving the document(s) described above via
                United States District Court Electronic Case Filing website (CM/ECF
                notification system) on the recipients designated on the electronic service list
                that is located on the Pacer website.

               declare under penalty of perjury under the laws of the State of California that
                I
       the foregoing is true and correct.

       Date:        March 11,2019

                                                                             annon




                                                                      -1-
       PROOF OF SERVICE
       P:\Wdocs\HBMAIN\00002\02228\01   200025. DOCX-31   1   1   9
